Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowability 

The information disclosure statement (IDS) submitted on 6/3/2021 was filed after the mailing date of the “Notice of Allowability” on 3/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references cited in the IDS filed 6/3/2021 have been considered by the examiner. The references cited in these information disclosure statements do not contain prior art to the claimed invention in this supplemental Notice of Allowability.

None of the newly cited references in the IDS filed 6/3/2021 teaches or suggests the claimed product of claims 1-3, 5-7, 13, 22, 24-25 and 27.
Therefore, claims 1-3, 5-7, 13, 22, 24-25 and 27 are allowed for the reasons of record set forth in the Notice of Allowability mailed on 3/11/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
       


June 8, 2021

/SCARLETT Y GOON/QAS, Art Unit 1600